Case 1:20-cv-01571-DLP-TWP Document 1 Filed 06/04/20 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION\

MARK TORLINE,                                           )   CAUSE NO. 1:20-cv-01571
                                                        )
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
SPEEDWAY LLC                                            )
                                                        )
                       Defendant.                       )


                                     NOTICE OF REMOVAL

       Thomas L. Davis, counsel for defendant Speedway LLC, states:

       1.      On February 21, 2020, plaintiff, Mark Torline, filed his Complaint for Damages

against defendant Speedway, LLC in the Morgan Superior Court of Indiana, under Cause No.

55D02-2002-CT-000348.

       2.      Speedway LLC is a Delaware limited liability company with its principal place of

business in Ohio with a sole member, MPC Investment LLC. MPC Investment LLC is a

Delaware limited liability company with its principal place of business in Ohio with a sole

member, Marathon Petroleum Corporation. Marathon Petroleum Corporation is a Delaware

corporation with its principal place of business in Ohio.

       3.      Plaintiff is a citizen of the state of Indiana.

       4.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).
Case 1:20-cv-01571-DLP-TWP Document 1 Filed 06/04/20 Page 2 of 3 PageID #: 2




       5.      This Notice of Removal is being filed with this Court within 30 days after receipt

of paper that this case is now applicable for removal to this Court under 28 U.S.C. § 1446(b)(3).

       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Morgan Superior Court of Indiana, that this Petition for Removal

is being filed with this Court.

       WHEREFORE, defendant Speedway LLC prays that the entire state court action, under

Cause No. 55D02-2002-CT-000348, now pending in the Morgan Superior Court of Indiana, be

removed to this Court for all further proceedings.


                                                FROST BROWN TODD LLC


                                                By: /s/Thomas L. Davis
                                                    Thomas L. Davis, #4423-49
                                                    Attorneys for Defendant




                                                2
Case 1:20-cv-01571-DLP-TWP Document 1 Filed 06/04/20 Page 3 of 3 PageID #: 3




                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 4th day of June, 2020, addressed to:

Fred Schultz
GREENE & SCHULTZ
520 North Walnut Street
Bloomington, IN 47404




                                                     /s/Thomas L. Davis
                                                     Thomas L. Davis



FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P. O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
tdavis@fbtlaw.com


0126183.0730367 4851-8589-6125v1




                                                 3
